In a forceful motion for rehearing appellant insists that the action of the trial court in charging upon the law of suspended sentence, and thereafter withdrawing from the consideration of the jury such charge after the argument was concluded and the jury had retired, was error of such character as to call for the reversal of this case. It is urged that by going into this trial while another jury was out deliberating upon another case against *Page 316 
appellant, the State voluntarily placed itself as well as appellant, in such attitude that it could not withdraw that part of the court's charge relative to suspended sentence, as was done without doing violence to the rights of the accused.
We have carefully considered the matter in the light of the entire record. As far as we are thus informed when the instant trial was begun, appellant had never before been convicted of a felony. This being the case, she was entitled to file an application for suspension of sentence as a part of her pleading in the instant case, and also to support same by proof. Such application was filed and the mother of appellant testified that the latter had never been convicted of a felony. No testimony was offered by either side on the question of appellant's reputation.
It is stated in the only bill of exceptions appearing in the record that the trial court "fully instructed the jury upon the law of suspended sentence, advising the jury in accordance with the statutes in such case made and provided, that should the jury find the defendant guilty and assess her penalty not exceeding five (5) years, that the jury could, in its discretion, in returning its verdict, recommend a suspended sentence for the defendant, all of which charge of the court to the jury upon the law of suspended sentence, was in regular and legal form." From this statement we get all in the record which sheds light on what was withdrawn from the jury in the instant case, after the jury in the other case came in with a verdict of guilty against appellant, who was defendant therein.
It is true that when the court withdrew said part of his charge the judgment of guilty with suspension of sentence in said other case, had not been formally entered in the minutes. The formal entries are not the judgments of the courts, and do but evidence and reflect such judgments. The verdict against the accused had been rendered by the jury. She had been found guilty of a felony and a suspension of her sentence in said case had been recommended in such verdict. The State could not ask for a new trial in said case. Had the law been followed and a proper judgment entered therein, appellant had no right of appeal. Beerman v. State, 73 Tex.Crim. Rep., 164 S.W. Rep., 840. The State can in no event appeal or obtain a new trial. Perry v. State, 14 Texas Crim. App., 166; Robertson v. State, 14 Texas Crim. App., 211; Art. 836, Vernon's C.C.P. Legal procedure was at an end in said other trial of appellant except such as related to making the formal entries, or some proceeding under Section 4 of the suspended sentence act as discussed in our original opinion.
If we were right in our conclusion as announced in our original opinion that a verdict of guilty accompanied by a recommendation of suspended sentence in a felony case, is such "conviction of a felony" as to bar all subsequent right on the part of the accused *Page 317 
to a suspended sentence in any other case, and that our law contemplates but one suspension of sentence, then we would not be inclined to hold it error for the trial judge before whom such verdict of conviction had been rendered, to take appropriate action in a case wherein the facts were within his judicial knowledge and to remove from the jury then trying another case any and all instructions relating to or authorizing them to grant a suspended sentence unless there appear some facts from which injury be inferable. If a conviction of felony had been rendered in the same court, prior to the trial in the instant case, there would be no need of discussion further than to state that the accused would be denied the right to apply for suspended sentence in the case on trial.
Under the facts in this case we see no room for even a conjecture that possible injury resulted to appellant from the withdrawal of the charge relating to the matter of suspension of sentence. A reference to the record discloses the fact that the State introduced five witnesses upon this trial, in addition to the written confession of appellant, from whose testimony appellant's guilt appeared plain. She introduced no evidence save that of her mother to the effect that she had never before been convicted of a felony. From the proof in the record there would seem no possible escape from the conclusion of guilt. The only effort on behalf of appellant was to obtain a suspension of what appeared to be her inevitable sentence. To such suspended sentence we have held her to be not entitled under the law because she had already had the benefit of this law in another case. The instant jury gave to her the lowest penalty possible for the offense for which she was on trial. These facts entirely negative the idea that the jury were prejudiced by anything occurring in connection with the proof of, or the court's charge on, suspended sentence, or the withdrawal of such charge before verdict. We are not inclined to think the Nowlin case discussed in our original opinion, unsound, or that we were in error in following same.
The motion for rehearing will be overruled.
Overruled